ACCEPTED
                                                                                            06-15-00080-cv
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     10/13/2015 3:13:29 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                              NO. 06-15-00080-CV

                                                                     FILED IN
                      IN THE COURT OF APPEALS    6th COURT OF APPEALS
                  SIXTH JUDICIAL DISTRICT OF TEXAS TEXARKANA, TEXAS
                                                 10/13/2015 3:13:29 PM
                          TEXARKANA, TEXAS
                                                                   DEBBIE AUTREY
                                                                      Clerk

                              JOHN W. BOWERS,

                                                               APPELLANT,

                                        v.

  BANK OF AMERICA, NA, AS SUCCESSOR BY MERGER TO BAC
 HOME LOANS SERVICING, LP f/k/a COUNTRYWIDE HOME LOANS
                    SERVICING, LP,

                                                               APPELLEE.


                 Appeal from the 345TH Judicial District Court
                            Travis County, Texas
                   Trial Court Case No. D-1-GN-12-002006
                     Hon. Stephen Yelenosky, Presiding

       NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE


TO THE HONORABLE COURT OF APPEALS:

      Please take notice that the undersigned and the law firm of Mackie Wolf

Zientz & Mann, P.C., hereby appear as counsel for Appellee Bank of America,

NA, as Successor by Merger to BAC Home Loans Servicing, LP f/k/a

Countrywide Home Loans Servicing, LP (“Appellee”), and request all notices

given or required to be given in this case, and all papers served or required to be


NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                                PAGE 1
served in this case, including, without limitation, notices and any orders,

applications, complaints, demands, hearings, motions, petitions, pleadings or

requests, and any other documents brought before this Court in this case, whether

formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, telephone, facsimile or otherwise be served upon the undersigned attorney

at the following address:

                             Mark D. Cronenwett
                    MACKIE WOLF ZIENTZ & MANN, P.C.
                      14160 N. Dallas Parkway, Suite 900
                             Dallas, Texas 75254
                          Telephone: (214) 635-2650
                          Facsimile: (214) 635-2686
                        mcronenwett@mwzmlaw.com
                                            Respectfully submitted,

                                     By: /s/ Mark D. Cronenwett
                                         MARK D. CRONENWETT
                                         Texas Bar No. 00787303
                                         mcronenwett@mwzmlaw.com
                                     MACKIE WOLF ZIENTZ & MANN, PC
                                     14160 N. Dallas Parkway, Suite 900
                                     Dallas, Texas 75254
                                     Telephone: (214) 635-2670
                                     Facsimile: (214) 635-2686 (Fax)

                                     ATTORNEYS FOR APPELLEE BANK
                                     OF AMERICA, NA, AS SUCCESSOR
                                     BY MERGER TO BAC HOME LOANS
                                     SERVICING, LP f/k/a COUNTRYWIDE
                                     HOME LOANS SERVICING, LP




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                              PAGE 2
                        CERTIFICATE OF SERVICE
      The undersigned certifies that on the 13th day of October, 2015, a true and
correct copy of the foregoing document was delivered to the following counsel of
record in the manner described:

      Via Regular Mail and CMRRR:
      Robert S. Koelsch
      PO BOX 4790
      Lago Vista, TX 78645-0008
                                       /s/ Mark D. Cronenwett
                                      MARK D. CRONENWETT




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEE                              PAGE 3